Filed 12/15/21 P. v. Rodriguez CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F080232
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. MCR059555)
                    v.

 VICENTE RODRIGUEZ,                                                                       OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Madera County. Ernest J.
LiCalsi, Judge.
         John F. Schuck, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra and Rob Bonta, Attorneys General, Lance E. Winters, Chief
Assistant Attorney General, Michael P. Farrell, Assistant Attorney General, Keith P.
Sager, Carlos A. Martinez and Daniel B. Bernstein, Deputy Attorneys General, for
Plaintiff and Respondent.
                                                        -ooOoo-
                                     INTRODUCTION
       Defendant was charged and convicted by jury of sexual intercourse with a child
10 years of age or younger (Pen. Code, § 288.7, subd. (a); count 1);1 oral copulation with
a child 10 years of age or younger (§ 288.7, subd. (b); count 2); and lewd or lascivious
acts against a child under the age of 14 years (§ 288, subd. (a)(1); count 3).
       At the sentencing hearing, the court imposed an indeterminate term of 25 years to
life for count 1 (§ 288.7, subd. (a)); a consecutive indeterminate term of 15 years to life
for count 2 (§ 288.7, subd. (b)); and a determinate term of eight years for count 3 (§ 288,
subd. (a)(1)). The court also imposed various fines, fees and assessments including a
$108.19 booking fee pursuant to Government Code section 29550.2 and payable to the
City of Madera.
       Defendant argues his counsel was ineffective for failing to object to references the
victim made in a forensic interview about a prior uncharged act defendant allegedly
committed; the complete interview recording was admitted and played for the jury. We
conclude defendant failed to establish his trial counsel’s performance was deficient in this
regard or that it caused him prejudice.
       As for the $108.19 booking fee imposed, defendant asserts Assembly Bill
No. 1869 (Stats. 2020, ch. 92, § 11, p. 14) (Assembly Bill No. 1869 or Assem. Bill
No. 1869), which enacted Government Code section 6111, has rendered the unpaid
portion of that fee uncollectible and unenforceable as of July 1, 2021; defendant requests
this booking fee be stricken. The People maintain the booking fee became unenforceable
under Government Code section 6111 by operation of law on July 1, 2021, and no further
action of this court is warranted. In our view, the plain language of the statute requires
that any balance of the jail booking fee that remains unpaid as of July 1, 2021, must be



1      All statutory references herein are to the Penal Code unless otherwise noted.


                                               2.
vacated and stricken, and we modify the judgment accordingly. With this modification,
the judgment is affirmed.
                                     BACKGROUND
I.     Prosecution Case
       The victim, A., was born in July 2008, and she was 11 years old during trial in
August 2019. At the time of the sexual acts against her,2 she was living with her mother,
defendant—her mother’s boyfriend, and her three siblings. A. shared a room with her
sister, G., while A.’s brothers slept in the living room. Mother and defendant slept in the
second bedroom. One night, A. was sleeping in her room with her sister. The lights were
off. Defendant came into the room, but he was not supposed to be in their room because
mother had told him not to go in there—it was a rule. Mother had also put a lock with a
key on the girls’ bedroom door. Defendant used a key to access the room. A. was
underneath the blankets; defendant got underneath the blankets, and she felt him touching
her in her private area, and he was also lying on top of her. Mother walked by the room
on her way to the bathroom, and defendant got up because he heard the door to the
bathroom close. He left A.’s bedroom. A. went back to sleep, but she heard an argument
between defendant and mother the next morning—she was not sure if this was the time
her mother made defendant leave the apartment.
       A. remembered another time defendant came into her room at night. A. was
asleep on the bottom bunk, and her sister was sleeping with her. A. awoke when
someone who A. could not see carried her to the floor. She did not see who the person
was because it was dark—that person had turned off the nightlight. It was a grownup
who was carrying her, but it was not her mother. When she got to the floor, this person
took off A.’s pajamas. A. was lying on her back, on the floor, with a rug underneath her.


2      The information alleged the offending sexual conduct occurred between July 1, 2016, and
May 4, 2018.


                                              3.
A. described how this person touched her legs and opened them and then started touching
her private with that person’s private part—a “boy’s private part.”
        A. remembered telling a social worker who interviewed her that the boy’s private
part went inside of her private part, but A. was unable to see the grownup’s face. While
that was happening, A. told the interviewer that this person’s face was in front of her face
and that person’s lips were touching hers. When that happened, A. could see that the
grownup touching her was defendant.
        During this time, defendant also put his mouth on A.’s private part. At some
point, mother woke up to use the bathroom. Defendant stopped, put A.’s clothing back
on her, and then put A. back in bed. When A. used the bathroom the next morning, her
urine was orange colored.
        A. thought defendant had come into her room when she was in the fourth grade,
sometime around Christmas break. A. thought this happened four times, but she was not
100 percent sure how many times—it was more than three times, but maybe less than five
times. During cross-examination, A. said she thought her sister G. never woke up when
defendant came into her room, and A. never called for her mother or her brothers on
those occasions. She thought every time defendant came into her room a key had to be
used.
        Typically when A. went to sleep, she would lock the door because her mom told
her to do so. A. knew that defendant was not supposed to have a key to her room, and
she never saw him with a key. At some point, mother discovered defendant was “doing
stuff” in A.’s room, and mother flushed one key down the toilet and threw the other one
in the dumpster. Mother kicked defendant out of the house, but he moved back in later.
A. could not remember what time of year that happened, but it was in the morning after
one of the times defendant came into her room and touched her. A.’s sister told mother
that defendant was doing these things to A., and A. also told her teacher, and she asked a
friend to tell the teacher, too.

                                             4.
      A.’s sister, G., was seven years old at the time of trial. She testified she used to
live with A., their two brothers, her mother and defendant in an apartment. There were
two bedrooms; she slept in a room with her sister, and they slept on bunk beds. She
remembered defendant coming into her room one night, and she heard him use a key to
unlock the door. Defendant was not allowed to go into her room, and mother had put a
lock on the door to keep him out. She and A. would lock the door at night, and they
would leave the lava lamp on; there was no nightlight. When defendant came into their
room, he put something in the toybox, but she did not see what it was. He also turned off
the lava lamp. He looked up at G. lying on the top bunk, but he did not say anything, and
she did not know what he did after that. She pretended to be asleep, and she was facing
the wall. She felt scared because he was not supposed to be in their room. She did not
know how long he was in their room, but she did not hear anything. Her mother woke up
to go to the bathroom, and then defendant left the room. G. never talked to A. about what
happened, but G. told her mom that he woke her up and he was in their room. When she
told her mom this, G.’s mom looked angry. Her mom and defendant had an argument,
and they were yelling. G. did not think her mother made defendant leave the apartment.
      Mother testified she and defendant had dated for three years until 2018; prior to
this, mother was homeless and had addiction issues. In June 2015, they moved into an
apartment with mother’s four children. Mother discovered defendant had touched A.
around Christmas 2017. She felt defendant get out of bed one night, and then she went to
the bathroom; she did not see him in the living room and when she turned around she saw
him walking out of her daughters’ room. This was a surprise because it was 2:00 or 3:00
in the morning. She asked him what he was doing, and he said he was checking on the
kids. Mother “tripped out,” and they had an argument. Mother asked defendant what
was going on, and defendant would not tell mother anything at first. So mother woke up
A. and asked her what had happened. A. told mother defendant had touched A. above her
private area. Mother started yelling and got a knife. Defendant said he touched A. on her

                                             5.
area above her private area, but he did not say what he meant by that. They ended up
having a huge argument, and mother asked defendant to move out.
       On cross-examination, mother testified she woke the girls up when she discovered
defendant had been in their room. At first they did not know what she was talking about,
but then she went back later and asked them again because something did not feel right.
A. then said that defendant touched her. When mother then confronted defendant, he
admitted he had touched A. over her clothes. Mother testified defendant admitted the
touching that night was inappropriate—he admitted to touching her in her private area,
but mother was not sure if she told the officers that during an interview.
       Defendant only remained out of the apartment for about one or two months. After
the incident, mother obtained locks and installed them—she purchased the locks before
she let defendant back into the house. She told the girls the lock was to keep everybody
out, and she told them to lock the door at night. Mother kept the keys in her purse, and
she told defendant he was not allowed to use the keys. She had an argument with him a
few weeks later when she saw him with a key in his hands; she asked him what he was
doing with the keys, and then she threw them away in a dumpster or something. A. never
told mother about another incident.
       Mother did not report the Christmastime incident to law enforcement because she
was afraid she would lose the kids. She was contacted by the police when they were
informed about A.’s allegations by a teacher or the principal. Mother told the police A.
had said something, but mother acknowledged that at first she told the police she did not
know anything about A.’s allegation because she was scared and felt the need to protect
defendant. She also told an officer that she had been a victim of sexual assault and
molestation, so she was paranoid and overprotective of her children. She could not
remember if she told one of the officers she had installed the locks before Christmas.
       Another set of officers interviewed her. She indicated to them she is a light
sleeper. She also made a statement that she saw defendant with a key that night, but then

                                             6.
in another statement she told law enforcement that she had put the locks on the door in
response to this event—there were no locks on the bedroom door at the time of the
Christmastime incident. She clarified on redirect examination that she had seen
defendant with keys to the bedroom on a later, separate occasion after he moved back
into the apartment.
       Officer Kayla Clark testified she was on duty on May 4, 2018, when she was
dispatched to an elementary school regarding a report of a sexual assault. She first
contacted the principal as officers are trained not to contact the student or the victim
themselves to prevent traumatizing them further. She took statements from the principal,
the teacher, and A.’s mother.
       Detective John Rosel testified he was contacted by Officer Clark on May 4, 2018,
about the allegations of an elementary school student. Rosel did not respond to the
school, but he did take over the investigation. A CFIT (child forensic interview team)
interview of A. took place on May 10, 2018, at 10:00 a.m., and Rosel was present. He
also coordinated a pretextual phone call between mother and defendant. During the call,
mother asked defendant to tell her that he would “never touch [A.] again.” Mother
pressed him to say that he would “never do it again,” and defendant responded, “I won’t
do it again, ever.”
       Rosel also talked to G. on June 20, 2018, but G. did not remember they talked
when she testified at trial. G. described to Rosel the incident where defendant came into
her room; she told him that while she was on the top bunk she could hear noises coming
from the bottom bunk.
       Linda Khamsone is a forensic nurse who testified about a forensic SART (sexual
assault response team) exam she conducted on A. on May 11, 2018. She did not collect
any DNA during the exam because the information they had was that the assault occurred
about a year and one-half prior to the exam. During the examination, Khamsone
observed A.’s vaginal area and took photographs. All the examination findings of A.’s

                                              7.
vaginal area were normal, which is a frequent occurrence in sexual assault cases. Many
times when a victim does not fight back, the examination findings are within normal
limits. There was no visible scarring or tearing to A.’s vaginal area. While Khamsone
indicated it is common for the hymen to break in prepubescent sexual intercourse, she
could not say whether there had ever been a tear to A.’s hymen because it is possible for
any tear to heal. Given the examination findings, Khamsone could neither confirm nor
negate a sexual assault.
       Angelica Limon, a child forensic interviewer, testified about the interview of A.
she conducted. The interview was recorded, and it was played for the jury. She was
cross-examined thoroughly about whether the interview questions she posed were leading
or suggestive.
II.    Defense Case
       Officer Clark was also called as a defense witness. During her interview with
mother, another officer posed the interview questions and Clark observed. When mother
was first told about the allegations, mother appeared confused. Mother indicated she had
installed locks on the children’s room, and then said she was aware of what had happened
because A. had told her the night it happened. Mother said the event occurred when the
children were on winter break from school during December 2017. Mother said she
woke up one night, realized defendant was not in bed, and she became concerned. When
she looked for him, she found him coming out of A.’s bedroom. Mother referenced a key
and said she was the only one who had access to the girls’ room; she was clear that at this
point the girls’ room had a lock. Mother said she knew what happened when she saw
defendant walking out of their room. Mother said she had her own history of sexual
assault so she was overprotective of the kids. Mother said she made defendant leave the
home, but she did not notify any authorities.
       Clark indicated at the beginning of the interview mother said she had locks on the
bedroom door—this was at the point in the interview when mother said she did not know

                                            8.
anything about the sexual misconduct. Mother said she did not understand how
defendant could have gotten access because he did not have a key. Mother later said
defendant told her that he was only checking on the girls.
       Detective Brian Majors testified that he and Detective Garibay interviewed mother
together on May 4, 2018. Mother thought the sexual assault occurred in mid-December
2016. As she is a light sleeper, mother said she awoke when her boyfriend was not in bed
with her; she went to find out where he was, and she saw him coming out of her
daughters’ bedroom. Upon questioning defendant, he told mother he was just checking
on the girls. Mother said she spoke to both girls, and A. told her that defendant had
touched her on the top of her “‘pooch.’” A. told mother that defendant had not put his
hand under her clothing. Mother told the detectives she had beaten defendant and told
him he could not stay in the home any longer. Mother never said anything about a knife
during her argument with defendant, but she made reference to putting locks on the door
to her daughters’ room before defendant moved back into the apartment. Mother said
this was the only incident of which she was aware.
       Defendant testified in his own defense. He indicated he met mother about five
years before and they moved into her parents’ house, where they stayed for a year. Then
they decided to get their own place with mother’s four children. Defendant denied ever
touching A. in a sexual or inappropriate way. He admitted he had gone into the girls’
bedroom in 2016 because he heard a noise in their room when he was up to use the
bathroom, so he went to check on them. At the time, he was afraid A.’s biological father
had gotten into the house. The biological father had been coming to the house and
starting arguments—he would often park his car in front of the apartment door and start
yelling in front of the kids in a threatening way. In fact, this occurred about a week
before defendant went into A.’s room, but he did not tell law enforcement about it during
his police interview.



                                             9.
       So, when defendant heard a crash coming from the girls’ room, he went in just to
see if everything was okay. He touched A. on her waist to see if she was awake. He
wanted to know if she was the one who made the noise or whether it was coming from
outside. G. was not awake. Then, he walked out of the room while mother was coming
out of their bedroom and started questioning him about what he was doing. She told him
he was not supposed to go into that room, and then she went into A.’s room to ask her if
anyone had gone in there and whether anyone had touched her.
       Defendant testified there were no locks on the door at this time. He thought
mother was paranoid about the girls; she would never allow him near the girls or allow
him in the girls’ room. She also would not let the boys be alone with the girls in a room.
       Defendant explained that during the pretext phone call with mother, he was just
apologizing to mother for going into the girls’ room when he was not supposed to, and
for touching A. on her waist. He denied that he ever touched A. in a sexual manner.
       On cross-examination, defendant acknowledged that he had never identified the
kids’ biological father by name to the police—he only mentioned he thought the kids’
dad was in the house that night.3 He never told the interviewing detective the biological
father had threatened them in the past. He testified that after the argument with mother,
defendant moved out, but they reconciled about a month later. Mother would not believe
that he had not done anything, so he thought it would be best if he moved out. When he
moved back in, the locks were installed, and she never gave him a key.
                                         DISCUSSION
I.     No Ineffective Assistance of Counsel
       Defendant claims his trial counsel was ineffective for failing to object to a portion
of the CFIT interview during which A. related information she overheard. A. stated she
overheard her mother’s friend tell mother that defendant had touched the friend the same

3      Defendant testified this person was the biological father of all the kids except G.


                                               10.
way he had touched A. Defendant asserts his counsel’s conduct violated his federal and
state constitutional rights to effective assistance of counsel.
       A.     Background
       During the CFIT interview, the following exchange occurred between A. and the
social worker:

             “Q: Mm-kay, and have you ever seen [defendant] do this to
       anybody else?

              “A: No.

              “Q: Okay.

            “A: But one day a lady came over ‘cause [defendant] left, um, the
       b—the day before Christmas. And then a lady came over that was my
       mom’s best friend and she…

              “Q: What’s her name?

              “A: I don’t know her name. And she came over and then, um, she
       told my mom that [defendant] was like drunk and went in the car and he did
       the same thing that he did to me to her.

              “A: To the lady?

              “A: Yeah but she was homeless the lady.

              “Q: What did—what’s the same thing?

              “A: Like he touched me in my—he touched her private and then he
       put his private in her private. That’s what she said to my mom.

              “Q: Okay and how do you know this?

              “A: Because one day she came over and told my mom…

              “Q: Were you—oh, were you there?

              “A: Yeah.

              “Q: Did you hear everything?

              “A: Yes.


                                              11.
             “Q: Oh, okay I see, okay. What was—and you said you didn’t
       know the lady’s name.

              “A: No.

              “Q: And you said she’s homeless.

            “A: Yeah and she was my mom’s best friend. I meant, um, my
       mom let her sleep in her car.

              “Q: And your mom let her best friend sleep in the car.

              “A: Yeah.

              “Q: How come she didn’t let her sleep inside the car?

              “A: Yes she did that.

              “Q: I mean inside the house?

              “A: Oh, because.

              “Q: Okay, all right. Is there anything else, um, that we need to talk
       about? Anything else that [defendant] did to you or to anybody else or
       anything?

              “A: No.”
       B.     Analysis
       A criminal defendant’s federal and state constitutional rights include the right to
effective assistance of counsel. (U.S. Const., 6th Amend.; Cal. Const., art. I, § 15.) To
establish ineffective assistance of counsel, the appellant must show (1) counsel’s
representation was deficient in falling below an objective standard of reasonableness
under prevailing professional norms, and (2) counsel’s deficient representation subjected
the appellant to prejudice, i.e., a reasonable probability that, but for counsel’s deficient
performance, the result would have been more favorable to the appellant. (Strickland v.
Washington (1984) 466 U.S. 668, 687, 694 (Strickland); People v. Ledesma (1987) 43
Cal.3d 171, 217–218.) “A reasonable probability is a probability sufficient to undermine
confidence in the outcome.” (Strickland, supra, at p. 694.)


                                              12.
          In evaluating defendant’s claim, we “‘defer[] to counsel’s reasonable tactical
decisions’ and presume that ‘counsel acted within the wide range of reasonable
professional assistance.’ [Citation.] Thus, defendant ‘“ must overcome the presumption
that, under the circumstances, the challenged action ‘might be considered sound trial
strategy.’”’” (People v. Arrendondo (2019) 8 Cal.5th 694, 711.) This burden is
especially difficult here because the record does not disclose the reason for defense
counsel’s failure to object to this portion of the CFIT interview. (People v. Mai (2013)
57 Cal.4th 986, 1009.) “On direct appeal, a conviction will be reversed for ineffective
assistance only if (1) the record affirmatively discloses counsel had no rational tactical
purpose for the challenged act or omission, (2) counsel was asked for a reason and failed
to provide one, or (3) there simply could be no satisfactory explanation. All other claims
of ineffective assistance are more appropriately resolved in a habeas corpus proceeding.”
(Ibid.)
          “When … defense counsel’s reasons for conducting the defense case in a
particular way are not readily apparent from the record, we will not assume inadequacy
of representation unless there could have been ‘“no conceivable tactical purpose”’ for
counsel’s actions.” (People v. Earp (1999) 20 Cal.4th 826, 896.) “‘[D]eciding whether
to object is inherently tactical, and the failure to object will rarely establish ineffective
assistance.’” (People v. Salcido (2008) 44 Cal.4th 93, 172.) Rather, “‘except in those
rare instances where there is no conceivable tactical purpose for counsel’s actions,’
claims of ineffective assistance must be raised in a petition for writ of habeas corpus
based on matters outside the record on appeal.” (Ibid., quoting People v. Lopez (2008) 42
Cal.4th 960, 972.)
          The People maintain that, as a matter of trial strategy, defense counsel may have
elected not to object to this portion of the CFIT interview to provide a basis to argue A.
learned about the sexual conduct she described from overhearing her mother talk to a
homeless friend. Indeed, defense counsel made this precise closing argument. Defense

                                               13.
counsel argued that the CFIT interview raised a question about “how would a little girl
know about” what A. described. Defense counsel then articulated the following theory:
“little girls who have moms with very active imaginations can fill in a lot of gaps because
remember she talked about hearing her mom speak to one of her homeless friends? So
she’s listening to conversations among adults, there’s a lot of ways of picking stuff up.”
       We agree defense counsel may have elected not to object to this portion of the
CFIT for this strategic reason. Indeed, the prosecutor argued to the jury that A.’s
interview statements about what happened were trustworthy because a young girl of nine
would not be able to relate sexual details of that nature unless she had personal
experience. Defense counsel may very well have anticipated that this portion of the CFIT
interview gave the defense a legitimate way to counter a credibility argument the
prosecutor might, and actually did, present.
       In conjunction, defense counsel could have concluded the jury was unlikely to
credit what A. thought she overheard: that defendant sexually assaulted or had a sexual
encounter with mother’s friend. It is somewhat implausible that a friend would relate a
sexual encounter of any type to the girlfriend of the assailant—so there was reason to
wonder if A. had mixed up some of the details she overheard. Additionally, A.’s
statements about her mother’s friend constituted a very small portion of the CFIT
interview and no extensive details about what A. overheard were elicited. On balance,
defense counsel could have reasonably concluded this portion of the CFIT interview was
more useful to the defense than damaging. Thus, there was a conceivable tactical basis
for defense counsel not to interpose an objection to this portion of the CFIT interview.
       On this record, since there could have been a tactical basis for defense counsel not
to object to A.’s statement about mother’s friend, counsel’s failure to do so cannot be
deemed ineffective assistance of counsel. (People v. Weaver (2001) 26 Cal.4th 876, 926
[where counsel’s trial tactics or strategic reasons for the challenged decision do not



                                               14.
appear on the record, no ineffective assistance of counsel lies unless there could be no
conceivable reason for counsel’s act or omission].)
       But even if defense counsel’s failure to object could be deemed professionally
deficient, there is no reasonable probability the outcome of the trial would have been
more favorable to defendant absent this portion of the CFIT interview. As noted, A.’s
statements constituted a very brief, undetailed reference to an event she only overheard
adults talking about. There was reason for the jury to believe A. did not overhear
correctly or accurately. Because of the limited nature of A.’s statements about what she
overheard, this isolated portion of the CFIT interview was not particularly likely to evoke
an irrational emotional response from the jury or motivate the jury to conclude it was
indicative of defendant’s guilt. Thus, even though the jury apparently rewatched the
CFIT interview during deliberations, it was unlikely to have had any effect on the
outcome.4
       Beyond that, the prosecutor did not ask any questions during trial about this
purported incident, and, contrary to defendant’s assertion, the prosecutor did not discuss
it or even mention this portion of the CFIT interview in closing argument. Defendant’s
opening brief cites a portion of the prosecutor’s closing argument wherein he urged the
jury to credit A.’s testimony and her CFIT interview statements because “[A.] had
already disclosed that something had happened, to her mother and to her friend.” In
context, the prosecutor was referring to the fact that A. had reported to mother that
defendant had touched A. inappropriately, and A. told this to a friend at school.
Defendant’s reply brief again asserts the prosecutor told the jury to consider what
defendant had done to her mother’s friend, but no citation to the record is provided and
we find no such reference in either the prosecutor’s closing or rebuttal arguments.



4      The jury sent a note to the court asking to rewatch the CFIT interview.


                                              15.
       The prosecutor did invite the jury to rewatch the CFIT interview to assess A.’s
demeanor and to consider that her statements were not coached or the product of leading
questions by the interviewer. However, the prosecutor never highlighted for any purpose
A.’s statement about her mother’s friend.
       Finally, the evidence of guilt was strong. A.’s trial testimony about how defendant
touched her was fairly consistent with her CFIT interview; both mother and G.
corroborated that defendant was in the bedroom with A. during the Christmastime
incident, and mother testified he admitted to being in the bedroom and touching A.—
although defendant claimed he never touched A. sexually or inappropriately. There was
also a pretext phone call between mother and defendant in which he apologized and
promised never to touch A. again.
       In sum, the CFIT interview statement about mother’s friend was neither detailed
nor emphasized by the prosecution in any way. If anything, the statement allowed the
defense to present an alternative to the prosecutor’s argument that at the time of the CFIT
interview A. could only have known about this type of sexual conduct from her own
experience. Considering the whole record, the admission of this statement is not
sufficient to undermine confidence in the outcome. (Strickland, supra, 466 U.S. at
p. 694.) Even if we assume there was deficient performance by defense counsel, no
resulting prejudice has been established.
II.    Assembly Bill No. 1869
       At the sentencing hearing, the trial court orally imposed a $108.19 booking fee
pursuant to former Government Code section 29550.2, payable to the City of Madera.
This fee is reflected on the abstract of judgment. Defendant contends this booking fee
was eliminated under Assembly Bill No. 1869, which was signed into law after
sentencing in this case took place. The People agree that the jail booking fee is
unenforceable pursuant to Government Code section 6111, subdivision (a), after July 1,
2021, but argue there is no need to strike the jail booking fee—the People maintain any

                                            16.
unpaid fee simply becomes uncollectible starting July 1, 2021, without the involvement
of the courts.5
       In 2020, the Legislature passed Assembly Bill No. 1869 to “eliminate the range of
administrative fees that agencies and courts are authorized to impose to fund elements of
the criminal legal system .…” (Assem. Bill No. 1869, ch. 92, § 2, p. 3.) Among other
things, Assembly Bill No. 1869 added Government Code section 6111. (Assem. Bill
No. 1869, supra, at § 11, p. 14.) Government Code section 6111 became effective on
July 1, 2021, and provides that “the unpaid balance of any court-imposed costs pursuant
to … [Government Code section] 29550.2 … as [that] section[] read on June 30, 2021, is
unenforceable and uncollectible and any portion of a judgment imposing th[at] cost[]
shall be vacated.” (Gov. Code, § 6111, subd. (a).)
       The language of Government Code section 6111 was recently considered in
People v. Greeley (2021) 70 Cal.App.5th 609, 625–627. The court reasoned there was no
need to apply a presumption of retroactivity in construing the statute because, by its plain
terms, the ameliorative changes of Assembly Bill No. 1869 apply retroactively to make
any unpaid portion of the identified assessments, as they existed on June 30, 2021,
unenforceable and uncollectible as of July 1, 2021. (People v. Greeley, supra, at p. 626.)
The court also explained that Government Code section 6111 unambiguously mandates
vacatur of a portion of a judgment for the purposes of striking the newly unauthorized
assessments. Specifically, Government Code section 6111 states the “unpaid balance of
any court-imposed costs pursuant to … [Government Code] section 29950.2 … as [that]
section[] read on June 30, 2021, is unenforceable and uncollectible and any portion of a
judgment imposing those costs shall be vacated.” (Gov. Code, § 6111, subd. (a), italics
added.) Given the “shall be vacated” language as well as the Legislature’s usage of the
conjunction “and,” the court concluded that “although the unpaid balance of the

5      The parties’ supplemental briefing was completed before July 1, 2021.


                                             17.
identified fees is no longer enforceable and collectible, the statute also mandates that any
portion of a judgment imposing those fees be vacated.” (People v. Greeley, supra, at
p. 626, fn. omitted.)
       In People v. Lopez-Vinck (2021) 68 Cal.App.5th 945, the court similarly
concluded that Government Code section 6111, subdivision (a), not only entitles a
defendant to vacatur of unpaid criminal justice administration fees as of July 1, 2021, but
also to the modification of the judgment consistent with such vacatur. (People v. Lopez-
Vinck, supra, at p. 953.) The court additionally reasoned that while the reference to
“‘those costs’” to be vacated in Government Code section 6111, subdivision (a), is
ambiguous, “in that ‘those costs’ could refer to the entirety of the fee imposed by the trial
court, such that the vacating of ‘those costs’ would eliminate the fee in its entirety, … the
statutory scheme supports interpreting the phrase ‘those costs’ as referring only to that
portion of [the] fee imposed by the court that remains unpaid as of July 1, 2021.”
(People v. Lopez-Vinck, supra, at pp. 953–954.)
       We agree with these courts’ analyses that the plain language of Government Code
section 6111 mandates vacatur of fees that are no longer enforceable and collectible as of
July 1, 2021. Moreover, “those costs” to be vacated include only the unpaid balance as
of July 1, 2021. (Gov. Code, § 6111.) We exercise our authority to modify the judgment
as mandated under Government Code section 6111, subdivision (a), and we vacate any
balance of the $108.19 jail booking fee that remains unpaid as of July 1, 2021 (Pen.
Code, § 1260).




                                             18.
                                     DISPOSITION
       As modified, the judgment is affirmed. The trial court shall correct its records to
reflect that any balance of the jail booking fee imposed pursuant to former Government
Code section 29550.2 that remains unpaid as of July 1, 2021, is vacated, and the court
shall forward any corrections to the appropriate authorities.




                                                                              MEEHAN, J.
WE CONCUR:




LEVY, Acting P. J.




DeSANTOS, J.




                                            19.